Name: Council Regulation (EEC) No 958/93 of 5 April 1993 establishing a Community procedure for administering quantitative import restrictions and monitoring of textile and clothing products originating in certain third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  trade policy;  cooperation policy
 Date Published: nan

 28 . 4 . 93 Official Journal of the European Communities No L 103 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 958 /93 of 5 April 1993 establishing a Community procedure for administering quantitative import restrictions and monitoring of textile and clothing products originating in certain third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has negotiated agreements with a number of supplier countries on trade in textile products on the basis of the Protocol for the extension of the Multi-Fibre Arrangement ; whereas a number of other protocols , arrangements or specific import regimes are also applied with some third countries in the context of association agreements and other types of preferential arrangements ; Whereas these agreements , protocols and arrangements provide , inter alia, that the supplier countries' exports into the Community of certain textile products falling within Section XI of the combined nomenclature shall be subject to quantitative limits fixed at Community level or to a monitoring procedure ; Whereas a basic characteristic of these agreements , protocols and arrangements is the establishment of a double-checking system in order to ensure compliance with the quantitative limits established thereunder ; Whereas Article 8a of the Treaty provides for the creation of an internal market , comprising an area without internal frontiers in which the free circulation of goods is ensured; whereas for this reason and also to take account of the principles laid down by the Court of Justice of the European Communities the above agreements , protocols and arrangements do not provide any more for the breakdown of the Community quantitative limits into national sub-quotas ; Whereas in order to apply Community quantitative limits and monitoring procedures in conformity with the agreements , protocols and arrangements negotiated with the supplier countries it is necessary to establish a special management procedure; Whereas it is desirable that such a common management system be decentralized as far as possible by allowing import authorizations to be issued , as in the past , by the Member States' authorities in accordance with the double-checking system established in those agreements , protocols and arrangements ; Whereas , however , it is necessary , in the absence of the breakdown of the Community quantitative limits into national sub-quotas , to make sure that the competent authorities of the Member States , when issuing the import licences , do not exceed the quantitative limits establishing in the agreements , protocols or arrangements ; Whereas for this purpose the competent authorities of the Member States should not issue import licences before obtaining the prior confirmation of the Commission that there are still amounts available of the total Community quantitative limit for which an application is submitted by an importer to the said competent authorities ; Whereas the Commission should provide its confirmation to the requests notified by Member States , and shall allocate to the extent possible , the full amount notified ; Whereas requests notified by the competent authorities to the Commission shall be considered to be valid if they establish the supplier third country , the category of textile products concerned, the amount to be imported , the number of the export licence and the Member State of intended customs clearance ; Whereas pending the establishing and smooth operation of the central computerized system it is necessary to provide , for a limited period of time , that Member States shall not issue import licences over a certain initial maximum amount of the total Community import limit; whereas this maximum amount should be fixed in terms of certain percentages of the Community quota uniform for each product category and for each third country concerned ; Whereas for the effective management of the Community quantitative limits and to establish the total amount of imports subject to a monitoring procedure during this transitional period , the competent authorities of the Member States should submit at regular intervals statistical information of the licences issued; No L 103 / 2 Official Journal of the European Communities 28 . 4 . 93 Whereas it should be possible during this transitional period to allow for certain adjustments to be made to the maximum amounts provided for each Member State , so as to take account of the number of import applications submitted in the Member States as well as the level of utilization of each quantitative limit concerned; Whereas it is necessary to provide that a committee will assist the Commission for the purposes of implementation of this Regulation , HAS ADOPTED THIS REGULATION : General Principles Article 1 1 . This Regulation applies to imports into the Community of textile products listed in Annex I , originating in certain third countries . 2 . For the purposes of paragraph 1 , textile products falling within Section XI of the combined nomenclature shall be classified in categories as set out in Annex I. 3 . For the purposes of this Regulation, the term originating products and the methods for controlling the origin of those products shall be as defined by the relevant Community rules in force . 2 . In order to ensure that quantities for which import licences are issued shall not exceed at any moment the total Community limits for each textile category and each third country concerned, the competent authorities shall issue import authorizations or equivalent documents only upon confirmation by the Commission that there are still quantities available of the total Community quotas for the categories of textile products and for the third countries concerned , for which an importer or importers have submitted applications with the said authorities . Specific rules for the administration of Community import limits v Article 4 1 . For the purpose of applying Article 3 (2), the competent authorities of the Member States shall notify the Commission of requests for import authorizations received . 2 . A request shall be valid if it clearly establishes the supplier third country, the category of textile products concerned, the amount to be imported, the Member State in which the products are intended to be put into free circulation , and the number of the export licence . The Commission shall notify the amounts of the Community quantitative limits and, where appropriate , the relevant sub-limit, for which import licences may be issued by the competent authorities . 3 . The competent authorities of the Member States shall notify requests received, either individually or batched on a daily basis , and the Commission shall notify its confirmation that there are amounts of the quantities available for importation either in writing or by telex , telefax or other means of communication such as electronics or telematics , provided that all the elements set out in paragraph 2 are clearly established . Article S In the allocation of the Community quantitative limits referred to in Article 4 , the Commission shall allocate , as far as possible , the full amount indicated in the request submitted for each category of products and each third country concerned . Article 6 1 . The competent authorities shall notify the Commission immediately after being informed of any previously allocated quantity that is not used during the six months duration of validity of the import authorization . Such unused quantities shall automatically be transferred into the remaining quantities of the total Community import limit for each category of product and each third country concerned. In the case of Egypt and Malta , the duration of validity of import authorizations shall be three months , and in the case of Turkey, the duration of validity shall be two months . Article 2 1 . This Regulation lays down the rules and procedures governing the administration of quantitative import limits and monitoring procedures established by the Community in the framework of protocols , bilateral agreements with supplier third countries pursuant to the Multi-fibre Arrangement in force or jn the framework of arrangements or other specific import regimes in which a double ­ checking mechanism to control or to monitor imports is laid down . 2 . Annex II indicates the quantitative limits in the agreements , protocols , arrangements or specific import regimes with the third countries referred to in paragraph 1 to which this Regulation applies . Annex III indicates the third countries and the categories of products subject to the monitoring procedures referred to in paragraph 1 to which this Regulation applies . Article 3 1 . The release for free circulation into the Community of imports subject to quantitative limits or monitoring procedures referred to in Article 2 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States' authorities . 28 . 4 . 93 Official Journal of the European Communities No L 103 / 3 2 . Member States may , in exceptional circumstances , extend the duration of validity of import authorizations . Member States shall inform the Commission of any such extensions . 2 . Where reference is made to the procedure laid down in this Article , the Chairman , on his own initiative or at the request of a Member State , shall refer the matter to the Committee . The Commission representative shall lay draft measures before the Committee . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the Chairman in accordance with the degree of urgency of the matter . The Committee shall decide by the majority specified in Article 148 (2) of the Treaty for the adoption of decisions by the Council on a proposal from the Commission . In the case of votes within the Committee, the votes of Member States' representatives shall be weighted in accordance with the abovementioned Article . The Chairman shall not vote . The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . Where the measures proposed are not in conformity with the Committee's opinion , or where no opinion has been given , the Commission shall present to the Council , without delay , a proposal for the measures to be taken. The Council shall act by a qualified majority . Should the Council fail to take a decision within one month of the date on which the proposal was laid down before it , the Commission shall adopt the proposed measures . 3 . At the request of the Chairman, acting on his own initiative or in response to a request from one of the Member States' representatives the Committee shall examine any other matter relating to the application of this Regulation . Transitional provisions Article 7 1 . Notwithstanding the provisions of Articles 3 to 5 and pending the establishment and smooth operation of the computerized system for the administration at Community level of the import limits referred to in Article 2 , the competent authorities shall make sure , when issuing import licences for the period between 1 January to 31 March 1993 , initially not to issue licences in excess of a maximum of 9 % of the total Community import limit for each product category and each third country concerned , except for Germany for which the maximum amount shall be fixed at 15 % , and for Greece , Ireland and Portugal for which the maximum amount shall be fixed at 5% each . For the three Benelux States together the maximum amount shall be fixed ad 9% . 2 . The remaining 16% of each Community import limit shall constitute , for the same period referred to in paragraph 1 , a Community reserve quantity . The Commission shall authorize out of this reserve quantity , upon request by a Member State , amounts higher than those referred to in paragraph 1 , if this is necessary to satisfy import licence applications . 3 . During the period referred to in paragraph 1 , the competent authorities shall communicate to the Commission , at least every two weeks , statistics of the total amount of quantities for each product category and each third country concerned for which they have issued import licences . 4 . The Commission may , in accordance with the procedure laid down in Article 9 , review the time limit of 31 March 1993 and the maximum amounts referred to in paragraph 1 . Article 10 Amendments to the Annexes to this Regulation which may be necessary to take into account the conclusion , amendment or expiry of agreements , protocols , arrangements or specific import regimes with third countries or amendments made to Community rules on statistics , customs arrangements or common rules for imports shall be adopted in accordance with the procedure laid down in Article 9 . Article 8 Textile products covered by this Regulation and shipped before 1 January 1993 shall be governed by the provisions on issuing of import licences in force at the time of their shipment . For the purposes of this Article , shipment of the products shall be considered as having taken place on the date on which they were loaded on the exporting aircraft , train , vehicle or vessel . Decision-making and final provisions Article 9 1 . The Commission shall be assisted by a Committee composed of the representatives of the Member States and chaired by the representative of the Commission . Article 1 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1993 . No L 103 /4 Official Journal of the European Communities 28 . 4 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 5 April 1993 . For the Council The President N. HELVEG PETERSEN 28 . 4 . 93 Official Journal of the European Communities No L 103 / 5 ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 (') 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned , these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres ( 2 ). 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies' garments' is used, this is meant to cover garments up to and including commercial size 86 . GROUP I A Category CN code 1993 Description Table of equivalence pieces / kg g / piece ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 1 5204 11 00 Cotton yarn , not put up for retail sale 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 (') Covers only categories 1 to 114 , with the exception. of the Socialist Republic of Vietnam for which categories 1 to 161 are covered and of Poland , Hungary, the Czech and Slovak Federal Republic , Bulgaria and Romania for which categories 1 to 123 are covered . In the case of Poland , Hungary, the Czech and Slovak Federal Republic, Bulgaria and Romania categories 115 to 123 are included in Group III B. ( 2 ) In the case of the Socialist Republic ofVietnam the products covered by each category are determined by the CN codes. Where there is an 'ex' symbol in front of a CN code , the products covered in each category are determined by the scope of the CN code and by that of the corresponding description . No L 103 / 6 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) ( 2) (3 ) (4 ) (5 ) 1 5206 34 00 (cont'd) 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 Woven fabrics ofcotton, other than gauze , terry fabrics , narrowwoven 5208 11 90 fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : 5208 12 11 5208 1213 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 2211 5208 22 13 5208 22 15 ' 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 7 ( 1 ) (2) ( 3 ) (4) ( 5 ) 2 5209 49 10 (cont'd) 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 52101190 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 521149 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 1110 5212 11 90 5212 12 10 5212 12 90 521213 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 103 / 8 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) (2) (3 ) (4 ) ( 5 ) 2 ( a ) 5208 31 00 ( a ) Of which : 5208 32 13 Other than unbleached or bleached 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5,210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 . 5210 59 00 - 5211 31 00 5211 32 00 5211 39 00 52114100 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 52115100 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 9 ( 1 ) (2 ) (3 ) (4 ) (5 ) 3 5512 11 00 Woven fabrics of synthetic fibres (discontinuous or waste ) other than 55121910 narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille 5512 19 90 fabrics 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 1110 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 103 / 10 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) 3 5515 29 90 (cont'd) 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3(a) 5512 19 10 (a ) Of which : 5512 29 10 Other than unbleached or bleached 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 , 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 3200 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 1130 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 28 . 4 . 93 Official Journal of the European Communities No L 103 / 11 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) 3 (a) 5515 92 19 , (cont'd) 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 103 / 12 Official Journal of the European Communities 28 . 4 . 93 GROUP I B ( 1 ) (2 ) ( 3 ) (4 ) (5 ) . 4 6105 10 00 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers 6,48 154 6105 20 10 and pullovers (other than of wool or fine animal hair), undervests and 6105 20 90 the like , knitted or crocheted 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 5 6101 10 90 Jerseys , pullovers , slip-overs , waistcoats, twinsets , cardigans , 4,53 221 6101 20 90 bed-jackets and jumpers (other than jackets and blazers), anoraks , 6101 30 90 windcheaters , waister jackets and the like , knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 6203 41 10 Men's or boys' woven breeches , shorts other than swimwear and 1,76 568 6203 41 90 trousers (including slacks); women's or girls' woven trousers and 6203 42 31 slacks , of wool , of cotton or of man-made fibres ; lower parts of 6203 42 33 tracksuits with lining, other than category 16 or 29 , of cotton or of 6203 42 35 man-made fibres 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 7 6106 10 00 Women's or girls' blouses , shirts and shirt-blouses , whether or not 5,55 180 6106 20 00 knitted or crocheted , of wool , cotton or man-made fibres 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 6205 10 00 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton 4,60 217 6205 20 00 or man-made fibres 6205 30 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 13 GROUP II A ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) 9 5802 11 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen 5802 19 00 and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton ex 6302 60 00 20 6302 21 00 Bed linen , other than knitted or crocheted 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 5508 10 11 Yarn of staple or waste synthetic fibres, not put up for retail sale 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22 (a ) 5508 10 19 (a) Of which acrylic 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 23 5508 20 10 Yarn of staple or waste artificial fibres , not put up for retail sale 5510 1100 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 103 / 14 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) 32 5801 10 00 Woven pile fabrics and chenille fabrics (other than terry towelling or 5801 21 00 terry fabrics of cotton and narrow woven fabrics ) and tufted textile 5801 22 00 surfaces, of wool , of cotton or of man-made textile fibres 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 ( a) 5801 22 00 (a ) Of which : Cotton corduroy 39 6302 51 10 Table linen , toilet and kitchen linen , other than knitted or crocheted , 6302 51 90 other than of terry towelling or similar terry fabrics of cotton 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 15 GROUP II B ( 1 ) ( 2 ) (3 ) (4) (5 ) 12 6115 12 00 Panty-hose and tights , stockings , understockings , socks , ankle-socks , 24,3 41 6115 19 10 sockettes and the like , knitted or crocheted , other than for babies , pairs 61 15 19 90 including stockings for varicose veins , other than products of category 6115 20 11 70 6115 20 90 6115 9100 6115 92 00 6115 93 10 6115 93 30 . 6115 93 99 6115 99 00 13 6107 11 00 Men's or boys' underpants and briefs , women's or girls' knickers and 17 59 6107 12 00 briefs , knitted or crocheted , of wool , cotton or man-made fibres 6107 19 00 6108 21 00 6108 22 00 6108 29 00 14 6201 11 00 Men's or boys' woven overcoats , raincoats and other coats , cloaks and 0,72 1 389 ex 6201 12 10 capes , of wool , of cotton or of man-made textile fibres (other than ex 6201 12 90 parkas ) (of category 21 ) ex 6201 13 10 ex 6201 13 90 6210 20 00 15 6202 11 00 Women's or girls' woven overcoats , raincoats and other coats , cloaks 0,84 1190 ex 6202 12 10 and capes; jackets and blazers , of wool , of cotton or of man-made ex 6202 12 90 textile fibres (other than parkas ) (of category 21 ) ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 6203 11 00 Men's or boys' suits and ensembles , other than knitted or crocheted , of 0,80 1 250 6203 12 00 wool , of cotton or of man-made fibres , excluding ski suits ; men's or 6203 19 10 boys' tracksuits with lining , with an outer shell of a single identical . 6203 19 30 fabric , of cotton or of man-made fibres 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 17 6203 31 00 Men's or boys' jackets and blazers , other than knitted or crocheted , of 1,43 700 6203 32 90 wool , of cotton or of man-made fibres 6203 33 90 6203 39 19 18 6207 1 1 00 Men's or boys' singlets and other vests, underpants , briefs , nightshirts , 6207 19 00 pyjamas , bathrobes , dressing gowns and similar articles , other than 6207 21 00 knitted or crocheted . 6207 22 00 6207 29 00 6207 91 00 No L 103 / 16 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) 18 6207 92 00 (cont'd) 6207 99 00 6208 11 00 Women's or girls' singlets and other vests, slips , petticoats , briefs , 6208 19 10 panties , nightdresses, pyjamas, negliges, bathrobes , dressing gowns 6208 19 90 and similar articles , other than knitted or crocheted 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 6213 20 00 Handkerchiefs , other than knitted or crocheted 59 17 6213 90 00 21 ex 6201 12 10 Parkas ; anoraks, windcheaters , waister jackets and the like , other than 2,3 435 ex 6201 12 90 knitted or crocheted , of wool , of cotton or man-made fibres; upper ex 6201 13 10 parts of tracksuits with lining , other than category 16 or 29 , of cotton ex 6201 13 90 or of man-made fibres 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 24 6107 21 00 Men's or b.oys' nightshirts , pyjamas , bathrobes , dressing gowns and 3,9 257 6107 22 00 similar articles , knitted or crocheted 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses , pyjamas , n6glig6s , bathrobes , dressing 6108 31 90 gowns and similar articles , knitted or crocheted 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 26 6104 41 00 Women's or girls' dresses , of wool , of cotton or of man-made fibres 3,1 323 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 6104 51 00 Women's or girls' skirts , including divided skirts 2,6 385 6104 52 00 6104 53 00 6104 59 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 17 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 27 6204 51 00 (cont'd) 6204 52 00 6204 53 00 6204 59 10 28 6103 41 10 Trousers , bib and brace overalls , breeches and shorts (other than 1,61 620 6103 41 90 swimwear), knitted or crocheted , of wool , of cotton or of man-made 6103 42 10 fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 29 6204 11 00 Women's or girls' suits and ensembles , other than knitted or crocheted , 1,37 730 6204 12 00 ofwool , of cotton or ofman-made fibres , excluding ski suits ; women's 6204 13 00 or girls' tracksuits with lining , with an outer shell of an identical fabric, 6204 19 10 of cotton or of man-made fibres 6204 21 00 6204 22 90 6204 23 90 6204 29 19 6211 42 31 6211 43 31 31 6212 10 00 Brassifcres , woven , knitted or crocheted 18,2 55 68 6111 10 90 Babies' garments and clothing accessories , excluding babies' gloves , 61 1 1 20 90 mittens and mitts of categories 10 and 87 , and babies' stockings , socks 6111 30 90 and sockettes , other than knitted or crocheted , of category 88 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209- 30 00 ex 6209 90 00 73 6112 11 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of 1,67 600 6112 12 00 man-made textile fibres 6112 19 00 76 6203 22 10 Men's or boys' industrial or occupational clothing, other than knitted 6203 23 10 or crocheted; .6203 29 11 Women's or girls' aprons , smock-overalls and other industrial or 6203 32 10 occupational clothing, other than knitted or crocheted 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 No L 103 / 18 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 76 6204 22 10 (cont'd) 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 621 1 20 00 Ski suits , other than knitted or crocheted 78 6203 41 30 Garments , other than knitted or crocheted , excluding garments of 6203 42 59 categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 6203 43 39 77 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 62113100 6211 32 90 6211 33 90 62114100 6211 42 90 6211 43 90 83 6101 10 10 Overcoats , jackets , blazers and other garments , including ski suits , 6101 20 10 knitted or crocheted , excluding garments of categories 4,5,7 , 13 , 24 , 6101 30 10 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 19 GROUP III A ( 1 ) (2) (3 ) (4) (5 ) 33 5407 20 1 1 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide 6305 31 91 ¢ 6305 31 99 Sacks and bags , of a kind used for the packing of goods , not knitted or crocheted, obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide 35 5407 10 00 Woven fabrics of synthetic fibres (continuous ), other than those for 5407 20 90 tyres of category 114 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 35 (a ) 5407 42 10 (a ) Of which: nn Other than unbleached or bleached5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 No L 103 /20 Official Journal of the European Communities 28 . 4 . 93 W (2) ( 3 ) (4 ) ( 5 ) 35 (a) 5407 72 00 (cont'd) 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 5408 10 00 Woven fabrics of continuous artificial fibres , other than those for tyres 5408 21 00 of category 114 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 (a) 5408 10 00 ( a ) Of which : 5408 22 10  , ,5408 22 90 Other than unbleached or bleached 5408 23 10 5408 23 90 5408 24 00 5408 32 00 ' 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 5516 11 00 Woven fabrics of artificial staple fibres 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 ¢ 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 21 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 37 5516 92 00 (cont'd) 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37(a ) 5516 12 00 (a ) Of which : 5516 14 00 Other than unbleached or bleached 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 551694 00 ex 5803 90 50 ex 5905 00 70 38 A 6002 43 11 Knitted or crocheted synthetic curtain fabric including net curtain 6002 93 10 fabric 38 B ex 6303 91 00 Net curtains , other than knitted or crocheted ex 6303 92 90 ex 6303 99 90 40 ex 6303 91 00 Woven curtains (including drapes, interior blinds , curtain and bed ex 6303 92 90 valances and other furnishing articles ), other than knitted or crocheted, ex 6303 99 90 of wool , of cotton or of man-made fibres 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 5401 10 11 Yarn of synthetic filament (continuous), not put up for retail sale, other 5401 10 19 than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 . 5402 49 91 5402 49 99 5402 51 10 5402 51 30 No L 103 / 22 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) (2 ) ' ( 3 ) (4 ) (5 ) 41 5402 51 90 (cont'd) 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 5401 20 10 Yarn of continuous man-made fibres , not put up for retail sale : 5403 10 00 Yarn of artificial fibres ; yam of artificial filaments , not put up for ^ . n retail sale , other than single yarn of viscose rayon untwisted or with a , . n , Qn twist of not more than 250 turns per metre and single non-textured J mU Xv f 11 1nn yarn or cellulose acetateex 5403 32 00 ' 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 5204 20 00 Yarn ofman-made filament , yarn of staple artificial fibres , cotton yarn, put up for retail sale 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 5105 10 00 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 5106 10 10 Yarn of carded sheep's or lambs' wool (woollen yarn ) or of carded fine 5106 10 90 animal hair , not put up for retail sale 5106 2011 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 5107 10 10 Yarn of combed sheep's or lambs' wool (worsted yarn ) or of combed . 5107 10 90 fine animal hair, not put up for retail sale 5107 20 10 5107 20 30 28 . 4 . 93 Official Journal of the European Communities No L 103 / 23 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 48 5107 20 51 (cont'd) 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 5109 10 10 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail 5109 10 90 sale 5109 90 10 5109 90 90 50 5111 11 00 Woven fabrics of sheep's or lambs' wool or of fine animal hair 511119 10 5111 19 90 5111 20 00 511130 10 5111 30 30 5111 30 90 511190 10 5111 90 91 5111 90 93 5111 90 99 5112 1100 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton , carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres , including waste , carded , combed or otherwise processed for spinning 55 5506 10 00 Synthetic staple fibres , including waste , carded or combed or otherwise 5506 20 00 processed for spinning 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 5508 10 90 Yarn of staple synthetic fibres ( including waste ), put up for retail sale 5511 10 00 5511 20 00 58 5701 10 10 Carpets , carpetines and rugs , knotted (made up or not) 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 No L 103 /24 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) (2 ) ' ( 3 ) (4 ) (5 ) 59 5702 10 00 Carpets and other textile floor coverings , other than the carpets of 5702 31 10 category 58 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 ,5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries , hand-made , of the type Gobelins , Flanders , Aubusson , Beauvais and the like , and needleworked tapestries ( for example , petit point and cross stitch ) made in panels and the like by hand 61 ex 5806 10 00 Narrow woven fabrics , and narrow fabrics (bolduc) consisting ofwarp 5806 20 00 without weft assembled by means of an adhesive , other than labels and 5806 31 10 similar articles of category 62 5806 31 90 5806 32 10 Elastic fabrics and trimmings (not knitted or crocheted ), made from 5806 32 90 textile materials assembled from rubber thread 5806 39 00 5806 40 00 62 5606 00 91 Chenille yarn (including flock chenille yarn), gimped yarn (other than 5606 00 99 metallized yarn and gimped horsehair yarn ): 5804 10 11 Tulle and other net fabrics but not including woven , knitted or 5804 10 19 crocheted fabrics, hand or mechanically-made lace , in the piece , in 5804 10 90 strips or in motifs 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 28 . 4 . 93 Official Journal of the European Communities No L 103 /25 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 62 5807 10 10 Labels, badges and the like of textile materials , not embroidered , in the (cont'd) 5807 10 90 piece , in strips or cut to shape or size, woven 5808 10 00 Braids and ornamental trimmings in the piece ; tassels , pompons and 5808 90 00 the like 5810 10 10 Embroidery , in the piece , in strips or in motifs 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 590691 00 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing ex 6002 10 10 by weight 5 % or more of rubber thread 6002 10 90 ex 6002 30 10 Raschel lace and long-pile fabric of synthetic fibres 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 65 5606 00 1 0 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 600220 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 s 6002 43 31 6002 43 33 6002 43 35 6002 43 39 600243 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 . No L 103 /26 Official Journal of the European Communities 28 . 4 . 93 (!) ( 2 ) ( 3 ) (4 ) (5 ) 65 6002 92 90 (cont'd) 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 Travelling rugs and blankets , other than knitted or crocheted , of wool , 6301 20 91 of cotton or of man-made fibres 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 28 . 4 . 93 Official Journal of the European Communities No L 103 / 27 GROUP III B ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 10 6111 10 10 Gloves , mittens and mitts , knitted or crocheted 17 59 611120 10 pairs 611130 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 9100 6116 92 00 6116 93 00 6116 99 00 67 5807 90 90 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted; curtains (including 6113 00 10 drapes ) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets 6117 10 00 and travelling-rugs , other knitted or crocheted articles including parts 6117 20 00 of garments or of clothing accessories 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 1200 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67(a) 6305 31 10 (a) Of which : Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 69 6108 11 10 Women's or girls' slips and petticoats , knitted or crocheted 7,8 128 6108 11 90 6108 19 10 , 6108 19 90 70 6115 11 00 Panty-hose and tights of synthetic fibres , measuring per single yarn less 30,4 33 6115 20 19 than 67 decitex ( 6,7 tex) pairs 6115 93 91 Women's full-length hosiery of synthetic fibres No L 103 /28 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) 72 6112 31 10 Swimwear , of wool , of cotton or of man-made fibres 9,7 103 6112 3190 6112 39 10 6112 39 90 6112 4110 6112 41 90 6112 49 10 6.112 49 90 6211 11 00 6211 12 00 74 6104 11 00 Women's or girls' knitted or crocheted suits and ensembles , of wool , of 1,54 650 6104 12 00 cotton or of man-made fibres , excluding ski suits 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 75 6103 11 00 Men's or boys' knitted or crocheted suits and ensembles, of wool , of 0,80 1 250 6103 12 00 cotton or of man-made fibres , excluding ski suits 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 84 6214 20 00 Shawls, scarves, mufflers , mantillas , veils and the like other than 6214 30 00 knitted or crocheted , of wool , of cotton or of man-made fibres 6214 40 00 6214 90 10 85 6215 20 00 Ties , bow ties and cravats not knitted or crocheted , of wool , of cotton 17,9 56 6215 90 00 or of man-made fibres 86 6212 20 00 Corsets , corset-belts , suspender belts , braces , suspenders , garters and 8,8 114 6212 30 00 the like, and parts thereof, whether or not knitted or crocheted 6212 90 00 87 ex 6209 10 00 Gloves, mittens and mitts , not knitted or crocheted ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 88 ex 6209 10 00 Stockings, socks and sockettes , not knitted or crocheted; other clothing ex 6209 20 00 accessories , parts of garments or of clothing accessories, other than for ex 6209 30 00 babies , other than knitted or crocheted ex 6209 90 00 6217 10 00 6217 90 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 29 ( 1 ) (2 ) (3 ) (4 ) (5 ) 90 5607 41 00 Twine , cordage , ropes and cables of synthetic fibres , plaited or not 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 6306 21 00 Tents 6306 22 00 6306 29 00 93 ex 6305 20 00 Sacks and bags , of a kind used for the packing of goods of woven ex 6305 39 00 fabrics , other than made from polyethylene or polypropylene strip 94 5601 10 10 Wadding of textile materials and articles thereof; textile fibres , not 5601 10 90 exceeding 5 mm in length (flock), textile dust and mill neps 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 5602 10 19 Felt and articles thereof, whether or not impregnated or coated , other 5602 10 31 than floor coverings 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 5603 00 10 Non-woven fabrics and articles of such fabrics , whether or not 5603 00 91 impregnated , coated , covered or laminated 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 No L 103 / 30 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) (2) ( 3 ) (4 ) ( 5 ) 96 ex 6304 19 90 (cont'd) ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 5608 11 11 Nets and netting made of twine , cordage or rope and made up fishing 5608 11 19 nets of yarn , twine , cordage or rope 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of 5905 0010 category 97 99 5901 10 00 Textile fabrics coated with gum or amylaceous substances , of a kind 5901 90 00 used for the outer covers of books and the like ; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5904 10 00 Linoleum , whether or not cut to shape ; floor coverings consisting of a 5904 91 10 coating or covering applied on a textile backing, whether or not cut to 5904 91 90 shape ; 5904 92 00 59j06 10 10 Rubberized textile fabrics , not knitted or crocheted , excluding those 5906 10 90 ¢ for tyres 5906 99 10 5906 99 90 5907 00 00 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 100 5903 10 10 Textile fabrics impregnated , coated , covered or laminated with 5903 10 90 preparations of cellulose derivatives or of other artificial plastic 5903 20 10 materials 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not , other than of synthetic fibres 109 6306 11 00 Tarpaulins , sails , awnings, and sunblinds 6306 12 00 6306 19 00 6306 31 00 6306 39 00 28 . 4 . 93 Official Journal of the European Communities No L 103 / 31 CD (2 ) (3 ) (4) (5 ) 110 6306 41 00 Woven pneumatic mattresses 6306 49 00 111 6306 91 00 Camping goods , woven , other than pneumatic mattresses and tents 6306 99 00 112 6307 20 00 Other made up textile articles , woven , excluding those of categories ex 6307 90 99 113 and 114 113 6307 10 90 Floor cloths , dish cloths and dusters , other than knitted or crocheted 114 5902 10 10 Woven fabrics and articles for technical uses 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 . 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 59113111 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 No L 103 / 32 Official Journal of the European Communities 28 . 4 . 93 CROUP IV ( 1 ) (2) '(3 ) (4 ) (5 ) 115 5306 10 11 Flax or ramie yarn' ^ 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 2011 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 5309 11 11 Woven fabrics of flax or of ramie 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 0010 5803 90 90 5905 00 31 5905 00 39 118 6302 29 10 Table linen , toilet linen and kitchen of flax or ramie , other than knitted 6302 39 10 or crocheted 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 ex 6303 99 90 Curtains ( including drapes), interior blinds , curtain and bed valances and other furnishing articles , not knitted or crocheted, of flax or 6304 19 30 ramie ex 6304 99 00 121 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not, of flax or ramie 122 ex 6305 90 00 Sacks and bags , of a kind used for the packing of goods , used , of flax , other than knitted or crocheted  . : - 123 5801 90 10 Woven-pile fabrics and chenille fabrics of flax or ramie , other than narrow woven fabrics 6214 90 90 Shawls, scarves , mufflers, mantillas , veils and the like , of flax or ramie , other than knitted or crocheted 28 . 4 . 93 Official Journal of the European Communities No L 103 / 33 GROUP V ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ), ' 124 5501 10 00 Synthetic staple fibres 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A 5402 41 10 Synthetic filament yarn (continuous ) not put up for retail sale , other 5402 41 30 than yarn of category 41 5402 41 90 5402 42 00 5402 43 10 5402 43 90 125 B 5404 10 10 Monofilament , strip (artificial straw and the like ) and imitation catgut 5404 10 90 of synthetic materials 5404 90 11 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 5502 00 10 Artificial staple fibres 5502 00 90 5504 10 00 5504 90 00 5505 20 00 127 A 5403 31 00 Yarn of artificial filaments (continuous ) not put up for retail sale , other ex 5403 32 00 than yarn of category 42 5403 33 10 127 B 5405 00 00 Monofilament , strip (artificial straw and the like ) and imitation catgut of artificial textile materials 128 5105 40 00 Coarse animal hair , carded or combed 129 5110 00 00 Yarn of coarse animal hair or of horsehair 130 A 5004 00 10 Silk yarn other than yarn spun from silk waste 5004 00 90 5006 00 10 No L 103 / 34 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) (2) ( 3 ) (4 ) ( 5 ) 130 B 5005 00 10 Silk yarn other than of category 130 A; silk-worm gut 5005 00 90 5006 00 90 ex 5604 90 00 131 5308 90 90 Yarn of other vegetable textile fibres 132 5308 30 00 Paper yarn 133 5308 20 10 Yarn of true hemp 5308 20 90 134 5605 00 00 Metallized yarn 135 5113 00 00 Woven fabrics of coarse animal hair or of horsehair 136 5007 10 00 Woven fabrics of silk or of silk waste 5007 20 10 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 137 ex 5801 90 90 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk , or of silk waste ex 5806 10 00 138 5311 00 90 Woven fabrics of paper yarn and other textile fibres other than of ramie ex 5905 00 90 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn 140 ex 6001 10 00 Knitted or crocheted fabric of textile material other than wool or fine 6001 29 90 animal hair, cotton or man-made fibres 6001 99 90 6002 20 90 6002 49 00 6002 9900 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than wool or fine animal hair , cotton or man-made fibres 28 . 4 . 93 Official Journal of the European Communities No L 103 / 35 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) 142 ex 5702 39 90 Carpets and other textile floor coverings of sisal , of other fibres of the ex 5702 49 90 Agave family or of Manila hemp ex 5702 59 00 ex 5702 99 90 ex 5705 00 90 144 5602 10 35 Felt of coarse animal hair 5602 29 10 145 5607 30 00 Twine , cordage , ropes and cables plaited or not abaca (Manila hemp ) ex 5607 90 00 or of true hemp 146 A ex 5607 21 00 Binder or baler twine for agricultural machines , of sisal or other fibres of the Agave family 146 B ex 5607 21 00 Twine , cordage , ropes and cables of sisal or other fibres of the Agave 5607 29 10 family , other than the products of category 146 A 5607 29 90 146 C 5607 10 00 Twine , cordage , ropes and cables , whether of not plaited or braided , of jute or of other textile bast fibres of heading No 5303 147 5003 90 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock , other than not carded or combed 148 A 5307 10 10 Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 90 5307 20 00 148 B 5308 10 00 Coir yarn 149 5310 10 90 Woven fabrics of jute or of other textile bast fibres of a width of more ex 5310 90 00 than 150 cm 150 5310 10 10 Woven fabrics of jute, or of other textile bast fibres of a width of not ex 5310 90 00 more than 150 cm 6305 10 90 Sacks and bags , of a kind used for the packing of goods , of jute or of other textile bast fibres , other than used 151 A 5702 20 00 Floor coverings of coconut fibres (coir ) 151 B ex~5702 39 90 Carpets and other textile floor coverings , of jute or of other textile bast ex 5702 49 90 fibres , other than tufted or flocked ex 5702 59 00 ex 5702 99 00 152 5602 10 11 Needle loom felt of jute or of o.ther textile bast fibres not impregnated or coated , other than floor coverings 153 6305 10 10 Used sacks and bags , of a kind used for the packing of goods , of jute or of other textile bast fibres of heading No 5303 No L 103 / 36 Official Journal of the European Communities 28 . 4 . 93 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 154 5001 00 00 Silkworm cocoons suitable for reeling 5002 00 00 Raw silk (not thrown) 5003 10 00 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock , not carded or combed 5101 11 00 Wool not carded or combed 5101 19 00 5101 21 00 5101 29 00 5101 30 00 5102 10 10 Fine or coarse animal hair , not carded or combed 5102 10 30 5102 10 50 5102 10 90 5102 20 00 5103 10 10 Waste ofwool or offine or coarse animal hair , including yarn waste but 5103 1090. excluding garnetted stock 5103 20 10 5103 20 91 5103 20 99 5103 30 00 5104 00 00 Garnetted stock of wool or fine or coarse animal hair 5301 10 00 Flax , raw or processed but not spun: flax tow and waste ( including yarn 5301 21 00 waste and garnetted stock) 5301 29 00 5301 30 10 5301 30 90 5305 91 00 Ramie and other vegetable textile fibres raw or processed but not spun: 5305 99 00 tow , noils and waste , other than coir and abaca of heading No 5304 5201 00 10 Cotton , not carded or combed 5201 00 90 5202 10 00 Cotton waste ( including yarn waste and garnetted stock) 5202 91 00 5002 99 00 5302 10 00 True hemp (Cannabis sativa L. ), raw or processed but not spun : tow 5302 90 00 and waste of true hemp (including yarn waste and garnetted stock) 5305 21 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but not 5305 29 00 spun : tow, noils and waste of abaca ( including yarn waste and garnetted stock ) 5303 10 00 Jute and other textile bast fibres (excluding flax , true hemp and ramie), 5303 90 00 raw or processed but not spun : tow and waste of true hemp ( including yarn waste and garnetted stock ) 5304 10 00 Other vegetable textile fibres , raw or processed but not spun : tow, noils 5304 90 00 and waste of such fibres (including yarn waste and garnetted stock) 5305 11 00 5305 19 00 5305 91 00 5305 99 00 156 6106 90 30 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls ex 6110 90 90 28 . 4 . 93 Official Journal of the European Communities No L 103 / 37 ( 1 ) (2) (3 ) (4 ) (5 ) 157 6101 90 10 Garments , knitted or crocheted , other than those of categories 1 to 123 6101 90 90 and of category 156 6102 9010 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 6204 49 10 Dresses , blouses and shirt-blouses, not knitted or crocheted , of silk or 6206 10 00 silk waste 6214 10 00 Shawls , scarves , mufflers , mantillas , veils and the like , not knitted or crocheted , of silk or silk waste 6215 10 00 Ties , bow ties and cravats of silk or silk waste 160 6213 10 00 Handkerchiefs of silk or silk waste 161 6201 19 00 Garments , not knitted or crocheted , other than those of categories 1 to 6201 99 00 123 and category 159 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 9010 . 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 No L 103 / 38 Official Journal of the European Communities 28 . 4 . 93 ANNEX II COMMUNITY QUANTITATIVE LIMITS agreed for the years 1993 to 1995 [The complete description of the goods is shown in Annex I ) Third country Category Unit Community quantitative limits 1993 1994 1995 Argentina GROUP IA 1 tonnes 4 246 4 331 4 418 2 tonnes 6 294 6 401 6 510 2(a ) tonnes 5 728 5 825 5 924 GROUP IIIA 46 tonnes 19 579 20 754 21 999 Brazil GROUP IA 1 tonnes 35 837 36 446 37 066 2 tonnes 22 231 22 453 22 678 2(a ) tonnes 4 709 4 789 4 870 3 tonnes 2 200 2 288 2 380 GROUP IB 4 1000 pieces 29 800 30 992 32 232 6 (') 1 000 pieces 3 113 3 238 3 367 GROUP IIA 9 tonnes 6 502 6 762 7 033 20 tonnes 3 995 4 155 4 321 22 tonnes 11 851 12 562 13 316 39 tonnes 3 167 3 357 3 558 GROUP IIIA 46 tonnes 18 352 19 453 20 620 Bulgaria GROUP IA 1 tonnes 264 2 tonnes 2 164 2(a ) tonnes 629 GROUP IB 4 1 000 pieces 1 780 5 1 000 pieces 2 052 6 1 000 pieces 742 7 1 000 pieces 556 8 1 000 pieces 3 387 GROUP IIB 14 1 000 pieces 288 15 1 000 pieces 565 ' 73 1 000 pieces 1 924 76 1 000 pieces 2 146 (') See Appendix . 28 . 4 . 93 Official Journal of the European Communities No L 103 / 39 Third country Category &lt; Unit Community quantitative limits 1993 1994 1995 China GROUP I A 1 tonnes 3 399 3 467 3 536 2 (') tonnes 25 720 26 234 26 759 2(a ) tonnes 3 335 3 402 3 470 3 (') tonnes 5 189 5 345 5 505 3(a ) tonnes 631 650 669 GROUP IB 4 (') 1000 pieces 43 223 45 384 47 653 5 0 ) 1 000 pieces 11 470 11 929 12 406 6 (') 1000 pieces 16 122 16 767 17 438 7 (') 1 000 pieces 7 966 8 285 8 616 8 0 ) 1 000 pieces 10 654 10974 11 303 GROUP IIA 9 tonnes 4 600 4 876 5 169 20 / 39 tonnes 7 180 7 539 7 916 22 tonnes 13 111 13 898 14 732 23 tonnes 9 195 9 655 10 137 32' tonnes 3 407 3 543 3 685 GROUP IIB 12 1 000 pairs 17 604 18 484 19 408 13 1 000 pieces 414 892 419 041 423 232 15 0 ) 1 000 pieces 11 500 11 960 12 438 16 1 000 pieces 13 000 13 488 13 993 18 tonnes 4 298 4 513 4 739 19 1 000 pieces 83 530 86 871 90 346 21 0 ) 1000 pieces 11 111 11 667_ 12 250 24 0 ) 1 000 pieces 29 362 30 390 31 453 26 0 ) 1 000 pieces 4 099 4 304 4 519 31 1 000 pieces 51 000 52 530 54 106 73 . 0 ) 1 000 pieces 3 295 3 460 3 633 76 0 ) tonnes 4 501 4 726 4 962 78 tonnes 21 000 21 630 22 279 83 tonnes 6 300  6 489 6 684 GROUP III A 33 0 ) tonnes 17 500 18 288 19 110 37 tonnes 10 519 11 150 11 819 37(a ) tonnes 3 111 3 298 3 496 GROUP III B 10 1 000 pairs 52 695 54 803 56 995 Czechoslovakia GROUP I A 2 tonnes 16 550 16 881 17 219 2(a ) tonnes 7 550 7 701 7 855 3 tonnes 6 420 6 677 6 944 GROUP IB 4 1000 pieces 7 400 7 696 8 004 5 1 000 pieces 5 700 5 928 6 165 6 0 ) 1 000 pieces 4 500 4 680 4 867 7 1 000 pieces 1 920 1 997 2 077 8 1 000 pieces 7 200 7 416 7 638 (') See Appendix . No L 103 /40 Official Journal of the European Communities 28 . 4 . 93 Third country Category Unit Community quantitative limits 1993 1994 1995 Czechoslovakia GROUP IIA (cont'd) 9 tonnes 1 450 1 508 1 568 20 tonnes 2 700 2 862 3 034 32 tonnes 3 900 4 134 4 382 39 tonnes 1 515 1 606 1 702 GROUP IIB 12 1 000 pairs 25 000 26 250 27 563 15 1 000 pieces 1 400 1 470 1 544 16 1 000 pieces 2 000 2 100 2 205 17 1 000 pieces 1 280 1 357 1 438 24 ( ») 1 000 pieces 5 000 5 250 5 512 26 tonnes 2 000 2 100 2 205 76 tonnes 3 750 3 975 4 214 GROUP III A 36 tonnes 1 800 1 890 1 985 GROUP IIIB 90 tonnes 3 850 4 081 4 326 110 tonnes 3 500 3 710 3 933 117 tonnes 3 200 3 392 3 596 118 tonnes 1 150 1 219 1 292 Hong Kong GROUP I A 2 tonnes 13 511 13 538 13 565 2(a ) tonnes 11 627 11 650 11 674 3 tonnes 11 213 11 236 11 258 3(a ) tonnes 7 511 7 526 7 541 GROUP IB 4 (') 1 000 pieces 37 525 37 788 38 052 5 1 000 pieces 28 536 28 707 28 880 6 (') 1 000 pieces 54 167 54 438 54 711 7 1 000 pieces 31 775 32 029 32 286 8 1 000 pieces 48 749 49 041 49 335 GROUP IIA 32 tonnes 6 891 7 063 7 240 39 tonnes 1 505 1 535 1 565 GROUP IIB 12 1 000 pairs 12 354 12 724 13 106 13 (') 1 000 pieces 81 992 82 812 83 640 16 1 000 sets 2 282 2 316 2 351 18 tonnes 7 278 7 459 7 646 21 ( ») 1 000 pieces 17 099 17 355 17 615 24 1 000 pieces 8 378 8 588 8 803 26 1 000 pieces 10 037 10 138 10 239 27 1 000 pieces 9 953 10 152 10 355 29 1 000 sets 2 621 2 686 2 754 31 1 000 pieces 19 888 20 485 21 099 68 ( ») tonnes 2 572 2 662 2 755 73 (') 1 000 sets 2 013 2 054 2 095 s 77 tonnes 642 658 674 78 ' tonnes 9 051 9 277 9 509 83 tonnes 369 378 388 (') See Appendix . 28 . 4 . 93 Official Journal of the European Communities No L 103 / 41 Third country Category Unit Community quantitative limits 1993 1994 1995 Hong Kong GROUP III A (cont'd) 61 tonnes 2187 2 297 2 411 GROUP III B 10 1 000 pairs 87 536 89 287 91 073 72 ( ») 1 000 pieces 16 877 17 552 18 254 74 1 000 sets 1 093 1 137 1 182 Hungary GROUP I A 2 tonnes 4 500 4 590 4 682 2(a ) tonnes 3 000 3 060 3 121 3 tonnes 1 400 1 477 1 558 GROUP IB 4 1 000 pieces 6 500 6 793 7 098 5 1000 pieces 4 800 5 016 5 242 6 (&gt;). 1 000 pieces 2 800 2 926 3 058 7 1000 pieces 2 000 2 090 2 184 8 1 000 pieces 2 300 2 369 2 440 GROUP IIA 9 tonnes 850 893 937 20 tonnes 2 200 2 321 2 449 39 tonnes 1 200 1 272 1 348 GROUP II B 12 1 000 pairs 17 300 18 252 19 255 15 1000 pieces 1 750 1 855 1 966 16 1 000 pieces 1 200 1 272 1 348 17 1000 pieces 900 954 1 011 24 (') 1 000 pieces 4 200 4 452 4 719 73 (') 1000 pieces 2 200 2 332 2 472 GROUP III B 117 tonnes 900 954 1 011 India GROUP I A 1 tonnes 33 599 34 271 34 956 2 tonnes 48 150 48 992 49 850 2(a) tonnes 10 981 11 639 12 338 3 tonnes 20 725 21 554 22 416 3(a) tonnes 4 145 4 310 4 483 GROUP IB 4 ( ») 1 000 pieces 36 505 38 148 39 865 5 1 000 pieces 23134 24 291 25 505 6 (') 1000 pieces 5 269 5 532 5 809 7 1 000 pieces 48 779 49 999 51 249 8 1 000 pieces 34 044 34 980 35 942 GROUP IIA 9 tonnes 6 950 7 298 7 662 20 tonnes 11 664 12 247 12 859 39 tonnes 3 062 3 246 3 440 (') See Appendix . No L 103 /42 Official Journal of the European Communities 28 . 4 . 93 Third country Category Unit Community quantitative limits 1993 1994 1995 India GROUP II B (cont'd) 15 1 000 pieces 3 939 4 176 4 426 26 1 000 pieces 11 584 12 047 12 529 27 1 000 pieces 10 553 10 975 11 415 29 1 000 pieces 6 436 6 758 7 096 FOLKLORE PRODUCTS 6 1 000 pieces 646 678 712 8 ' 1 000 pieces 1 645 1 690 1 737 15 1 000 pieces 730 774 821 27 1 000 pieces 1 290 1 342 1 395 Indonesia GROUP I A 1 tonnes 13 800 14 214 14 640 2 tonnes 18 110 18 834 19 588 2(a) tonnes 6 740 7 010 7 290 3 tonnes 14 006 14 706 15 442 3(a ) tonnes 7 461 7 834 8 226 GROUP IB 4 1 000 pieces JO 450 31 668 32 935 5 1 000 pieces 22 331 23 671 25 091 6 ( ») 1 000 pieces 7 866 8 338 8 838 7 1 000 pieces 6 016 6 377 6 760 8 1 000 pieces 9 648 10 227 10 840 GROUP IIB 21 1 000 pieces 25 441 26 204 26 990 GROUP III A 35 tonnes 13 200 13 926 14 692 Macao GROUP IB 4 (') 1 000 pieces 11 983 12 103 12 224 5 1 000 pieces 10 964 11 073 11 184 6 (') 1 000 pieces 11 449 11 564 11 680 7 1 000 pieces 4 474 4 519 4 564 8 1 000 pieces 6 705 6 772 6 840 GROUP II A 20 tonnes 154 158 163 39 tonnes 194 199 205 GROUP IIB 13 1 000 pieces 6 798 6 934 7 073 15 1 000 pieces 386 398 410 16 1 000 pieces 384 389 395 18 tonnes 3 709 3 783 3 859 19 tonnes 612 630 649 21 ( 1 ) 1 000 pieces 552 563 574 24 1 000 pieces 1 731 1 766 1 801 26 1 000 pieces 1 019 1 034 1 050 27 1 000 pieces 2 252 2 286 2 320 31 1 000 pieces 6 626 6 825 7 030 73 (') 1 000 pieces 1111 1133 1156 78 tonnes 1 381 1 409 1 437 83 tonnes 315 325 334 (') See Appendix . 28 . 4 . 93 Official Journal of the European Communities No L 103 / 43 Third country Category Unit Community quantitative limits 1993 1994 1995 Malaysia GROUP I A 2 tonnes 5 094 5 247 5 404 2(a ) tonnes 2 050 2112 2175 3 tonnes 10 734 11 056 11 388 3(a ) tonnes 4 330 4 460 4 594 GROUP IB 4 ( ») 1 000 pieces 8 740 9 177 9 636 5 1 000 pieces 4 270 4 484 4 708 6 (') 1000 pieces 5 715 6 001 6 301 7 1 000 pieces 27 200 28 016 28 856 8 1 000 pieces 5 550 5 717 5 888 GROUP IIA 22 tonnes 7 136 7 564 8 018 Pakistan GROUP I A 1 tonnes 9 053 9 280 9 512 2 tonnes 26 219 26 874 27 546 2(a ) tonnes 4 000 4 240 4 495 3 tonnes 38 033 39 554 41 136 GROUP IB 4 (') 1000 pieces 18 165 19 074 20 027 5 1 000 pieces 4 637 4 915 5 210 6 1 000 pieces 21 300 22 365 23 483 7 1000 pieces 12 500 13 250 14 045 8 1 000 pieces 4 245 4 372 4 503 GROUP IIA 9 tonnes 3 788 4 015 4 256 20 tonnes 16 658 17 741 18 894 39 tonnes 8 000 8 400 8 820 GROUP IIB 18 tonnes 12 000 12 720 13 483 26 1 000 pieces 12 099 12 825 13 594 Peru GROUP I A 1 (') tonnes 9 489 9 963 10 461 2 tonnes 5 165 5 527 5 913 Philippines GROUP I B 4 { l ) 1000 pieces 15 895 16 611 17 358 5 1 000 pieces 7 489 7 863 8 257 6 0 ) 1000 pieces 6 403 6 755 7127 7 1 000 pieces 4 256 4 426 4 603 8 1 000 pieces 5 170 5 351 5 538 (') See Appendix . No L 103 /44 Official Journal of the European Communities 28 . 4 . 93 Third country Category Unit Community quantitative limits 1993 1994 1995 Philippines GROUP II B (cont'd) 13 1 000 pieces 14 674 15 554 16 487 15 1 000 pieces 1 923 2 038 2 161 21 (') 1 000 pieces 5 540 5 872 6225 26 1 000 pieces 2 485 2 634 2 792 31 1 000 pieces 10 063 10 667 11 307 73 (') 1 000 pieces 10 310 10 826 11 367 GROUP III B 10 1 000 pairs 12 834 13 604 14 421 Poland GROUP IA 2 tonnes 7 000 7.140 7 283 2(a ) tonnes 2 000 2 040 2 081 3 tonnes 3 720 3 869 4 024 GROUP IB 4 1 000 pieces 21 000 21 840 22 714 5 1 000 pieces 7 400 7 733 8 081 6 1 000 pieces 4 500 4 725 4 961 8 1 000 pieces 3 800 3 933 4 071 GROUP IIA 9 tonnes 2 500 2 625 2 756 20 tonnes 2 600 2 730 2 867 GROUP IIB 12 1 000 pieces 20 500 21 730 23 034 14 1 000 pieces 1 500 .1 590 1 685 15 1 000 pieces 2 350 2 491 2 640 16 1 000 pieces 1 725 1 829 1 938 24 1 000 pieces 5 500 5 830 6 180 26 1 000 pieces 4 500 4 770 5 056 GROUP III B 90 tonnes 4 000 4 200 4 410 117 tonnes 2 600 2 756 2 921 118 tonnes 2 000 2 120 2 247 Romania GROUP IA 1 tonnes 1 168 2 tonnes 4 659 2(a ) tonnes 2 846 3 tonnes 1 427 GROUP IB 4 (') 1 000 pieces 20 657 5 1 000 pieces 13 140 6 1 000 pieces 5 319 7 1 000 pieces 925 8 1 000 pieces 7 790 GROUP IIA 20 tonnes 1 270 (') See Appendix . 28 . 4 . 93 Official Journal of the European Communities No L 103 / 45 Third country Category Unit Community quantitative limits 1993 1994 1995 Romania GROUP II B (cont'd) 12 1 000 pairs 41 916 13 1 000 pieces 18 929 14 1 000 pieces 1 064 15 1 000 pieces 1 675 16 1 000 pieces 2 221 17 1 000 pieces 1 261 24 1 000 pieces 7 683 26 1 000 pieces 1 274 68 tons 817 73 (') 1 000 pieces 1 714 78 tons 440 GROUP III A 36 tonnes 640 37 tonnes 4 639 41 tonnes 5 230 55 tonnes 17 314 58 tonnes 1 161 GROUP III B 99 tonnes 1 018 117 tonnes 1 206 118 tonnes 627 Singapore GROUP IA 2 tonnes 3 503 3 608 3 716 2(a ) tonnes 1 728 1 780 1 834 3 tonnes 853 895 940 GROUP IB 4 (') 1 000 pieces 18 176 18 903 19 659 5 1 000 pieces 10 554 10 976 11415 6 { l ) 1000 pieces 10 526 11 000 11 495 7 1000 pieces 9 121 9 486 9 865 8 1 000 pieces 6 265 6 453 6 647 South Korea GROUP I A 1 tonnes 880 . 881 882 2 tonnes 5 591 5 596 5 602 2(a) tonnes 706 707 708 3 tonnes 4 480 4 503 4 525 3(a ) tonnes 669 675 682 GROUP IB 4 (') 1000 pieces 12 521 12 659 12 798 5 1 000 pieces 28 110 28 278 28 448 6 (') 1000 pieces 5 172 5 236 5 302 7 1 000 pieces 8 649 8 714 8 780 8 1000 pieces 29 494 29 715 29 938 GROUP IIA 9 tonnes 1 167 1 197 1 227 22 tonnes 13 288 13 753 14 235 32 tonnes 2 087 2 149 2 214 (') See Appendix . No L 103 /46 Official Journal of the European Communities 28 . 4 . 93 Third country Category Unit Community quantitative limits 1993 1994 1995 South Korea GROUP IIB (cont'd) 12 1 000 pieces 133 136 136 465 139 876 13 1 000 pieces 8 915 9 048 9 184 14 1 000 pieces 5 999 6 149 6 303 15 1 000 pieces - 7 767 8 000 8 240 16 1 000 pieces 905 923 941 17 ( ») 1 000 pieces 2 738 2 780 2 821 18 tonnes 1 377 1 418 1 461 21 (') 1 000 pieces 12 281 12 526 12 777 24 1 000 pieces 4 130 4 266 4 407 26 1 000 pieces 2 752 2 780 2 808 27 1 000 pieces 1 615 1 647 1 680 28 1 000 pieces 627 646 665 29 (') 1 000 pieces 477 491 506 31 1 000 pieces 5 560 5 699 5 841 68 tonnes 1 088 1 142 1 199 73 1 000 pieces 796 812 828 77 tonnes 1 793 1 838 1 883 78 tonnes 5 356 5 544 5 738 83 tonnes 313 320 328 GROUP III A 33 tonnes 5 559 5 810 6 071 35 tonnes 5 024 5 275 5 539 36 tonnes 4 044 4 287 4 544 37 tonnes 5 840 6132 6 439 50 tonnes 669 701 734 GROUP III B 10 1 000 pieces 22 210 23 099 24 023 67 tonnes 1 221 1 270 1 321 70 . 1 000 pieces 7 010 7 430 7 876 86 1 000 pieces 5 993 6 353 6 734 91 1 000 pieces 672 706 741 97 tonnes 1 118 1 185 1 257 97(a) tonnes 358 380 403 100 tonnes 4 950 5 247 5 562 111 tonnes 91 96 103 Sri Lanka GROUP IB 6 (') 1 000 pieces 5 361 5 736 6 138 7 1 000 pieces 8 581 9 182 9 825 8 1 000 pieces 6 877 7 358 7 873 GROUP IIB 21 (&gt;) 1 000 pieces 5 768 6 229 6 727 Thailand GROUP I A ' 1 tonnes 15 654 16 124 16 607 2 ( ») tonnes 11 428 11 771 12 124 2(a ) tonnes 2 975 3 064 3 156 3 0 ) tonnes 20 640 21 259 21 897 3(a ) tonnes 5 424 5 586 5 754 ( l ) See Appendix . 28 . 4 . 93 Official Journal of the European Communities No L 103 /47 Third country Category Unit Community quantitative limits 1993 1994 1995 Thailand , GROUP IB (cont'd) 4 1 000 pieces 23 298 24 463 25 687 5 1 000 pieces 16 499 17 324 18 190 6 1 000 pieces 4 647 4 880 5 124 7 1 000 pieces 5 545 5 822 6 113 8 1 000 pieces 2 944 3 047 3 154 GROUP IIA 22 tonnes 2 647 2 806 2 974 GROUP IIB 12 1 000 pieces 17 337 18 377 19 480 21 1 000 pieces 7 388 7 831 8 301 24 (') 1 000 pieces 3 884 4 117 4 364 26 1 000 pieces 4 265 4 521 4 792 73 1 000 pieces 2 486 . 2 635 2 793 GROUP IIIB 10 ('} 1 000 pieces 14 541 15 559 16 648 97 tonnes 1 318 1 397 1 480 97(a) tonnes 1 150 1 219 1 292 Vietnam GROUP 1 Categories 1 , 22 , 23 , 41 , 42 , 43 , 47 , 48 , 49 , 56 , 115 , 125A , 125B , 127A, 127B, 130A, 130B Total tonnes 1 710 1 747 1 783 of which : 1 tonnes 150 150 150 22 tonnes 200 204 208 23 tonnes 150 155 159 41 tonnes 200 209 218 115 tonnes ' 70 71 72 130A/ 130B tonnes 150 152 154 GROUP 2 Categories 2 , 3 , 32 , 33 , 34 , 35 , 36 , 37 , 50 , 53 , 61 , 100 , 117 , 136 Total tonnes 2 113 2165 2 218 of which : 2 tonnes 450 451 452 3 tonnes 250 251 252 32 tonnes 51 52 53 35 tonnes 200 208 216 36 tonnes 128 133 138 37 tonnes 127 132 137 50 tonnes 102 107 112 117 tonnes 70 71 71 GROUP 3 Categories 38A, 63 , 65 , 140 Total tonnes 386 398 410 of which: 65 tonnes 221 230 ' 239 (') See Appendix . No L 103 / 48 Official Journal of the European Communities 28 . 4 . 93 Third country Category Unit Community quantitative units 1993 1994 1995 Vietnam GROUP 4 (cont'd) Categories 4 , 5 , 10 , 12 , 13 , 24 , 28 , 67 , 68 , 69 , 70 , 72 , 73 , 74 , 75 , 83 , 156 , 157 Total tonnes 5 429 5 561 5 696 of which : 4 1 000 pieces 3 360 3 384 3 408 5 1 000 pieces 1 260 1 268 1 276 10 1 000 pairs 3 150 3 308 3 473 12 1 000 pairs 1 600 1 632 1 665 13 1 000 pieces 4 695 4 742 4 789 24 1 000 pieces 1 500 1 530 1 561 28 1 000 pieces 1 680 1 722 1 765 67 tonnes 175 185 195 68 tonnes 158 164 169 73 1 000 pieces 234 238 242 74 1 000 pieces 333 346 360 83 tonnes 106 109 112 156 tonnes 25 26 27 157 tonnes 95 97 99 GROUP 5 Categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 31 , 76 , 77 , 78 , 84 , 85 , 86 , 87 , 88 , 159 , 161 Total tonnes 9 554 9 705 9 858 of which : 6 1 000 pieces 2 000 2 010 2 020 7 1 000 pieces 1 000 1 008 1 016 8 1 000 pieces 6 450 6 488 6 528 14 1 000 pieces 300 308 316 15 1 000 pieces 70 72 74 16 1 000 pieces 250 254 258 17 1 000 pieces 200 203 206 18 tonnes 700 714 728 21 1 000 pieces 7 400 7 511 7 624 26 - 1 000 pieces 300 303 306 27 - 1 000 pieces 110 112 114 29 1 000 pieces 110 113 116 31 1 000 pieces 733 751 770 76 tonnes 580 597 615 78 tonnes 288 294 300 159 tonnes 80 81 82 161 tonnes 81 82 83 GROUP 6 Categories 9 , 19 , 20 , 38B, 39 , 40 , 58,59 , 60 , 62 , 66 , 90 , 91 , 93 , 95 , 96 , 97 , 101 , 109 , 110 , 111 , 112 , 113 , 118 , 120 , 123 , 141 , 142 , 151A, 151B Total tonnes 2 736 2 797 2 860 of which : 9 tonnes 700 718 736 19 1 000 pieces 500 515 530 20 tonnes 141 145 149 39 tonnes 116 118 120 90 tonnes 100 103 106 97 tonnes 70 72 74 118 tonnes 57 58 59 28 . 4 . 93 Official Journal of the European Communities No L 103 / 49 Third country Category Unit Community quantitative units 1993 1994 1995 Taiwan GROUP IA 2 tonnes 5 797 5 803 5 808 2(a ) tonnes 395 397 399 3 tonnes 8 034 8 074 8 115 3(a ) tonnes 620 626 633 GROUP IB 4 ( ») 1 000 pieces 10 246 10 380 10 515 5 1 000 pieces 20 427 20 549 20 673 6 (&gt;) 1 000 pieces 5 231 5 296 5 362 7 1 000 pieces 3 265 3 292 3 320 8 1 000 pieces 8 601 8 687 8 774 GROUP IIA 20 tonnes 243 249 255 22 tonnes 7 919 8 078 8 239 23 tonnes 4 603 4 741 4 883 GROUP II B 12 1 000 pairs 33 893 34 570 35 262 13 1 000 pieces 2 628 2 680 2 734 14 1 000 pieces 3 368 3 486 3 608 15 1 000 pieces 2 217 2 283 2 352 16 1 000 pieces 398 406 414 17 1 000 pieces 801 817 833 18 tonnes 1 704 1 746 1 790 21 (  ) 1 000 pieces 5 564 5 648 5 732 24 1 000 pieces 3 735 3 828 3 924 26 1 000 pieces 3 034 3 064 3 095 27 1 000 pieces 1 629 1 662 1 695 28 (') 1 000 pieces 1 801 1 846 1 892 68 tonnes 555 578 601 73 1 000 pieces 1 556 1 579 1 603 77 tonnes 321 340 361 78 tonnes 4 044 4 165 4 290 83 tonnes 901 928 956 GROUP III A 33 tonnes 1 279 1 343 1 410 35 tonnes 6 124 6 368 6 623 37 tonnes 15 036 - 15 638 16 263 GROUP IIIB 10 1 000 pairs 19 236 20 005 20 805 67 tonnes 1 142 1 204 1 271 74 tonnes 232 245 258 91 tonnes 1 082 1 136 1 192 97, tonnes 959 1 007 1 057 97(a) tonnes 452 474 498 110 tonnes 3 735 3 960 4 197 (') See Appendix . No L 103 / 50 Official Journal of the European Communities 28 . 4 . 93 Appendix Category Third country Remarks 1 Peru In addition to the quantitative limits shown in Annex II , an additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by the Community industry . 2 China For fabrics below 155 cm in width (CN codes : 5208 11 90 , 5209 12 00 , 5210 49 00 , 5208 12 11 , 5209 19 00 , 5211 11 00 , 5208 12 91 , 5209 21 00 , 5211 12 00 , 5208 13 00 , 5209 22 00 , 5211 19 00 , 5208 19 00 , 5209 29 00 , 5211 31 00 , 5208 21 90 , 5209 31 00 , 5211 32 00 , 5208 22 11 , 5209 32 00 , 5211 39 00 , 5208 22 91 , 5209 39 00 , 521 1 41 00 , 5208 23 00 , 5209 41 00 , 5211 42 00 , 5208 29 00 , 5209 42 00 , 5211 43 00 , 5208 31 00 , 5209 43 00 , 5211 49 19 , 5208 32 11 , 5209 49 10 , 5211 49 90 , ¢ 5208 32 91 , 5209 49 90 , 5212 11 10 , 5208 33 00 , 5209 51 00 , 5212 11 90 , 5208 39 00 , 5209 52 00 , 5212 13 90 , 5208 41 00, 5209 59 00 , 5212 14 10 , 5208 42 00 , 521011 10 , 5212 14 90 , 5208 43 00 , 5210 12 00 , 5212 21 10 , 5208 49 00 , 5210 19 00 , 5212 21 90 , 5208 51 00 , 5210 31 10 , 5212 23 10 , 5208 52 10, 5210 32 00 , 5212 23 90 , 5208 53 00 , 5210 39 00 , 5212 24 10 , 5208 59 00 , 5210 41 00 , 5212 24 90 , 5209 11 00 , 5210 42 00 , ex 5811 00 00 and ex 6308 00 00) the following additional quantities may be exported to the Community by China: 1993 : 1 333 tonnes 1994 : 1 358 tonnes 1995 : 1 385 tonnes . For fabric for medical gauze (CN codes : 5208 11 10 and 5208 21 10 ) the following additional quantities may be exported to the Community by China : 1993 : 1 840 tonnes 1994 : 1 877 tonnes 1995 : 1 914 tonnes . Possibility of transfer to and from category 3 of up to 40% of the category to which the transfer is made . 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made . Malaysia The quantitative limits shown in Annex II include cotton fabric falling Thailand within category 2 . 3a Malaysia The quantitative limits shown in Annex II include cotton fabric other Thailand than unbleached or bleached falling within category 2(a). 28 . 4 . 93 Official Journal of the European Communities No L 103 / 51 Category Third country Remarks 4 China For the purpose of setting off exports against the agreed quantitative Hong Kong limits a conversion rate of five garments (other than babies' garments) of India a maximum commercial size of 130 cm for three garments whose Macao commercial size exceeds 130 cm may be applied for up to 5 % of the Malaysia quantitative limits . , Pakistan Philippines F °r Hong Kong , Macao and South Korea , this figure shall be 3% . Poland The export licence concerning these products must bear , in box 9 , the Romania words 'The conversion rate for garments of a commercial size of not Singapore more than 130 cm must be applied'. South Korea 5 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 562 000 pieces 1994 : 584 000 pieces 1995 : 608 000 pieces . For products of category 5 (other than anoraks , windcheaters , waister jackets and the like) of fine animal hair falling within CN codes : 6110 10 35 , 6110 10 38 , 6110 10 95 , 6110 10 98 , the following sub-limits apply within the quantitative limits established for category 5 : t 1993 : 140 000 pieces 1994: 144 000 pieces 1995 : 148 000 pieces . 6 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 1 000 000 pieces 1994 : 1 040 000 pieces 1995 : 1 082 000 pieces . The following additional quantities of shorts (CN codes 6203 41 90 , 6203 42 90 , 6203 49 50 ) may be exported by China to the Community : 1993 : 994 000 pieces 1994: 1 034 000 pieces 1995 : 1 075 000 pieces . Brazil For the purpose of setting off exports against the agreed quantitative Czechoslovakia limits a conversion rate of five garments (other than babies' garments) of Hungary a maximum commercial size of 130 cm for three garments whose India commercial size exceeds 130 cm may be applied for up to 5 % of the Indonesia quantitative limits . Mflcso Malaysia F °r Macao this figure shall be 3 % and for Hong Kong it shall be 1 % . Philippines Utilization of the conversion rate for Hong Kong is limited in respect of Poland l °ng trousers to the subceiling shown below. Singapore The export licence concerning these products must bear , in box 9 , the South Korea words 'The conversion rate for garments of a commercial size of not Sri Lanka more than 130 cm must be applied'. Hong Kong Within the quantitative limits laid down in Annex II there are the following subceilings for long trousers falling within CN codes 6203 41 10 , 6203 42 31 , 6203 42 33 , 6203 42 35 , 6203 43 19 , 6203 49 19 , 6204 61 10 , 6204 62 31 , 6204 62 39 , 6204 63 18 , 6204 69 18 , 6211 32 42 , 6211 33 42 , 6211 42 42 and 6211 43 42 : No L 103 / 52 Official Journal of the European Communities 28 . 4 . 93 Category Third country Remarks 6 Hong Kong 1993 : 45 075 000 pieces (cont 'd) 1994 : 45 301 ooo pieces 1995 : 45 527 000 pieces . The export licence covering these products should be endorsed 'category 6 S\ 7 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 607 000 pieces 1994 : 631 000 pieces 1995 : 657 000 pieces . 8 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 1 000 000 pieces 1994 : 1 030 000 pieces 1995 : 1 061 000 pieces . 13 Hong Kong The quantitative limits shown in Annex II cover only products of cotton or synthetic fibres falling within CN codes 6107 11 00 , 6107 12 00 , 6108 21 00 und 6108 22 00 . In addition to the quantitative limits shown in Annex II , the following specific quantities were agreed for exports of products ( of wool or regenerated fibres ) falling within CN codes 6107 12 00 , 6107 19 00 , 6108 22 00 and 6108 29 00 : 1993 : 1 607 tonnes 1994 : 1 671 tonnes 1995 : 1 738 tonnes . The export licence covering these products should be endorsed 'category 13 S'. 15 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 260 000 pieces 1994 : 270 000 pieces . 1995 : 281 000 pieces . 17 South Korea Additional flexibility of 1,5% transfer in respect of products falling within category 21 is available . 21 South Korea Additional flexibility of 1 ,5 % transfer in respect of products falling within category 17 is available . China For the purpose of setting off exports against the agreed quantitative Hong Kong limits a conversion rate of five garments (other than babies' garments ) of Macao a maximum commercial size of 130 cm for three garments whose Philippines commercial size exceeds 130 cm may be applied for up to 5 % of the South Korea quantitative limits . Sri Lanka For Hong Kong this figure shall be 2 % and for South Korea it shall be 3% . The export licence concerning these products must bear , in box 9 , the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 28 . 4 . 93 Official Journal of the European Communities No L 103 / 53 Category Third country Remarks 21 China These figures include the following quantities reserved for European (cont 'd) industry for a period of 180 days each year : 1993 : 839 000 pieces 1994 : 881 000 pieces 1995 : 925 000 pieces . 24 China For the purpose of setting off exports against the agreed quantitative Czechoslovakia limits a conversion rate of five garments (other than babies' garments ) of Hungary a maximum commercial size of 130 cm for three garments whose Macao commercial size exceeds 130 cm may be applied for up to 5 % of the Poland quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. Thailand The quantitative limits do not cover products falling within CN codes 6107 21 00 and 6107 22 00 . 26 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 292 000 pieces 1994 : 307 000 pieces 1995 : 322 000 pieces . 29 South Korea In addition to the quantitative limits laid down in Annex II , additional quantities are reserved for martial arts ( judo , karate , kung fu , Taekwondo or the like ) clothing: 1993 : 266 000 pieces 1994 : 275 000 pieces 1995 : 285 000 pieces . 33 China These quantitative limits apply also to products declared for re-export outside the Community . 68 Hong Kong The quantitative limits shown in Annex II cover only the garments falling within CN codes 6111 10 90 , 6111 20 90 , 6111 30 90 , ex 6111 90 00 , ex 6209 10 00 , ex 6209 20 00 , ex 6209 30 00 and ex 6209 90 00 . In addition to the quantitative limits shown in Annex II , the following specific quantities were agreed for exports of babies' garments and clothing accessories , knitted or crocheted , other than gloves , mittens and mitts ; babies' garments other than knitted or crocheted falling within CN codes 6111 10 90 , 6111 20 90 , 6111 30 90 , ex 6111 90 00 , ex 6209 10 00 , ex 6209 20 00 , ex 6209 30 00 and ¢ex 6209 90 00 : 1993 : 586 tonnes 1994 : 606 tonnes 1995 : 628 tonnes . The export licence covering these products should be endorsed 'category 68 S'. No L 103 /54 Official Journal of the European Communities 28 . 4 . 93 Category Third country Remarks 73 China For the purpose of setting off exports against the agreed quantitative Hong Kong limits a conversion rate of five garments (other than babies' garments) of Hungary a maximum commercial size of 130 cm for three garments whose Macao commercial size exceeds 130 cm may be applied for up to 5 % of the Romania quantitative limits . For Hong Kong this figure shall be 3 % . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 76 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 150 tonnes 1994: 158 tonnes 1995 : 165 tonnes . 4 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear in box 9 the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 6 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence concerning these products must bear, in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 21 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. V . 1      28 Taiwan In addition to the Community quantitative limits shown in Annex II , specific quantities were agreed for exports of bib-and-brace overalls , i breeches and shorts falling within CN codes 6103 41 90 , 6103 42 90 , 6103 43 90 , 6103 49 91 , 6104 61 90 , 6104 62 90 , 6104 63 90 and 6104 69 91 only: 1993 : 166 tonnes 1994 : 170 tonnes 1995 : 174 tonnes . 28 . 4 . 93 Official Journal of the European Communities No L 103 / 55 ANNEX III CONVENED MONITORING PROCEDURES for 1993 to 1995 (The complete description of the goods is shown in Annex I. ) Third country Groups Category Bangladesh IB 4 6 8 Turkey I A 1 2 3 IB 4 5 6 7 8 IIA 9 20 ex 22a H II B 12 13 ex 18 ( 2 ) 26 83 III A 33 41 65 Egypt I A 1 2 IB 4 IIA 20 Malta IB 6 (') CN-Codes 5508 10 19 , 5509 31 10 , 5509 31 90, 5509 32 10, 5509 32 90 . ( 2 ) CN-Codes 6207 91 00, 6208 91 10 .